 Case: 1:18-cv-04063 Document #: 86 Filed: 11/08/19 Page 1 of 1 PageID #:1073

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Church Mutual Insurance Company
                                               Plaintiff,
v.                                                            Case No.: 1:18−cv−04063
                                                              Honorable Maria Valdez
Ebenezer Missionary Baptist Church, Inc.
                                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 8, 2019:


        MINUTE entry before the Honorable Maria Valdez: Pursuant to the Stipulation of
Dismissal [85], all matters in controversy having been resolved, it is hereby ordered that
the parties shall comply with the terms of their settlement agreement. This action is
dismissed with prejudice and without costs to any party. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
